NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE




                            IN RE ELIODORO M.,



                             No. 1 CA-JV 18-0137
                               FILED 8-16-2018


           Appeal from the Superior Court in Maricopa County
                             No. JV200621
                 The Honorable Joseph C. Welty, Judge

                                  AFFIRMED


                                   COUNSEL



Preciado Law Firm PLC, Phoenix
By Stephanie Preciado
Counsel for Appellant

Maricopa County Attorney’s Office, Phoenix
By Gerald R. Grant
Counsel for Appellee
                           IN RE ELIODORO M.
                           Decision of the Court



                      MEMORANDUM DECISION

Judge David D. Weinzweig delivered the decision of the Court, in which
Presiding Judge Jennifer B. Campbell and Judge Randall M. Howe joined.


W E I N Z W E I G, Judge:

¶1          Eliodoro M. appeals the juvenile court’s order adjudicating
him delinquent of assault and the resulting disposition. We affirm.

             FACTS AND PROCEDURAL BACKGROUND

¶2            Eliodoro lunged at another juvenile in a Phoenix detention
center, punching him several times before an officer could intervene and
separate the boys. After an investigation, the State filed a delinquency
petition, charging Eliodoro with assault for intentionally or knowingly
causing physical injury to the victim, a Class 1 misdemeanor. A.R.S. § 13-
1203(A)(1), (B). Eliodoro denied the allegations.

¶3            The State called several witnesses at the adjudication hearing,
including the victim, two juvenile detention officers who witnessed the
attack and the supervisor responsible for investigating the incident. The
evidence showed Eliodoro and the victim had exchanged words in the days
before the attack. On the day of the incident, Eliodoro admonished the
victim in the cafeteria for throwing away a pear in the wrong trash can.
After lunch, the boys returned to their home unit. The victim sat down and
was reading a book when Eliodoro suddenly ran toward him and started
punching him. The victim fell to the floor. He did not fight back, instead
using his hands to shield his face. The attack ended after a detention officer
tackled Eliodoro to the floor. The victim reported having pain afterward
and suffered a bruise on his shoulder. He showed the bruise to a detention
supervisor.

¶4            The State offered a video-recording of the attack into
evidence. Defense counsel did not call any witnesses or present evidence
and only cross-examined two of the State’s witnesses.

¶5          The juvenile court found the State had proved the assault
charge beyond a reasonable doubt and adjudicated Eliodoro delinquent.




                                      2
                           IN RE ELIODORO M.
                           Decision of the Court

¶6            The court then conducted a disposition hearing to determine
the appropriate consequence for Eliodoro’s delinquent behavior. It heard
from Eliodoro, his mother, the State, the juvenile probation officer, the
guardian ad litem and defense counsel. The court expressly considered
various factors, including Eliodoro’s criminal history, anger management
problems and substance abuse issues. The court acknowledged the
recommendation from a psychological evaluation to place Eliodoro in a
residential treatment center, but noted that none of the centers would
accept Eliodoro because of his past misconduct. The court then committed
Eliodoro to the Arizona Department of Juvenile Corrections (“ADJC”) for a
minimum stay of thirty days.

¶7            Eliodoro timely appealed. We have jurisdiction pursuant to
Ariz. Const. art. 6, § 9, and A.R.S. § 8-235(A).

                               DISCUSSION

1.     Sufficiency of Evidence.

¶8             Eliodoro first contends the juvenile court had insufficient
evidence to find he assaulted the victim in violation of A.R.S. § 13-
1203(A)(1). This court will reverse for insufficient evidence only if “there is
a complete absence of probative facts to support the judgment or if the
judgment is contrary to any substantial evidence.” In re John M., 201 Ariz.
424, 426, ¶ 7 (App. 2001). We view the record in the light most favorable to
sustaining the adjudication and do not reweigh the evidence on appeal. Id.

¶9            A person commits assault under A.R.S. § 13-1203(A)(1) by
“[i]ntentionally, knowingly or recklessly causing any physical injury to
another person.” “Physical injury” is defined as “the impairment of
physical condition.” A.R.S. § 13-105(33).

¶10          Eliodoro does not dispute that he pounced on and repeatedly
punched the victim. He argues only that the evidence failed to establish he
caused a physical injury to the victim. He points to a lack of photographic
evidence and minor discrepancies in the victim’s recollection about where
the undisputed blows landed. We are not persuaded.

¶11           The State presented substantial evidence that Eliodoro
injured the victim. The victim testified that Eliodoro punched him about
seven times and he suffered a bruise on his right shoulder. The victim said
he almost blacked out during the attack and was in pain afterward. The
victim shared his bruise and story with a detention supervisor. We affirm
the delinquency order. See In re James P., 214 Ariz. 420, 425, ¶ 24 (App. 2007)


                                      3
                          IN RE ELIODORO M.
                          Decision of the Court

(“[O]ur role is to determine if the evidence adduced at the hearing is
sufficient to support the court’s adjudication.”).

2.    Disposition.

¶12           Eliodoro next contends the juvenile court erred by
committing him to the ADJC. “The juvenile court has broad discretion to
determine an appropriate disposition for a delinquent juvenile.” In re Niky
R., 203 Ariz. 387, 390, ¶ 10 (App. 2002). We will not alter its disposition
absent an abuse of discretion. Id.

¶13          When determining whether to commit a juvenile to the ADJC,
a juvenile court must consider the guidelines in the Arizona Code of
Judicial Administration § 6-304(C)(1) (“Guidelines”), which provide:

      a. Only commit those juveniles who are adjudicated for a
      delinquent act and whom the court believes require
      placement in a secure care facility for the protection of the
      community;

      b. Consider commitment to ADJC as a final opportunity for
      rehabilitation of the juvenile, as well as a way of holding the
      juvenile accountable for a serious delinquent act or acts;

      c. Give special consideration to the nature of the offense, the
      level of risk the juvenile poses to the community, and whether
      appropriate less restrictive alternatives to commitment exist
      within the community; and

      d. Clearly identify, in the commitment order, the offense or
      offenses for which the juvenile is being committed and any
      other relevant factors that the court determines as reasons to
      consider the juvenile a risk to the community.

¶14            The Guidelines are not applied in a mechanical fashion, but
instead used to “determine whether, under the unique circumstances of the
particular juvenile, commitment to the ADJC is appropriate.” Niky R., 203
Ariz. at 390, ¶ 13.

¶15           The juvenile court considered various factors in deciding to
commit Eliodoro to the ADJC. The court considered, for example,
Eliodoro’s criminal history, anger management problems and substance
abuse issues. The court also acknowledged the recommendation for
placement in a residential treatment center, but lamented that no treatment


                                    4
                         IN RE ELIODORO M.
                         Decision of the Court

center would accept Eliodoro because of his past misconduct. The decision
was proper.

                             CONCLUSION

¶16          We affirm the juvenile court’s delinquency adjudication and
disposition.




                         AMY M. WOOD • Clerk of the Court
                         FILED: AA




                                       5